
	
		III
		110th CONGRESS
		2d Session
		S. RES. 669
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 17), 2008
			Mr. Martinez (for
			 himself, Mr. Nelson of Florida, and
			 Mr. Salazar) submitted the following
			 resolution; which was referred to the Committee on Commerce, Science, and
			 Transportation
		
		RESOLUTION
		Recognizing the efforts and contributions
		  of outstanding Hispanic scientists in the United States.
	
	
		Whereas the purpose of the National Hispanic Scientist of
			 the Year Award is to recognize outstanding Hispanic scientists in the United
			 States who promote a greater public understanding of science and motivate
			 Hispanic youth to develop an interest in science;
		Whereas the 8th annual National Hispanic Scientist of the
			 Year Gala will be held at the Museum of Science and Industry in Tampa, Florida,
			 on Saturday, October 11, 2008;
		Whereas proceeds from the National Hispanic Scientist of
			 the Year Gala support scholarships for Hispanic boys and girls to participate
			 in the Youth Enriched by Science Program of the Museum of Science and Industry,
			 known as the YES! Team;
		Whereas a need to acknowledge the work and effort of
			 outstanding Hispanic scientists in the United States has led to the selection
			 of Dr. Lydia Villa-Komaroff as the honoree of the 8th annual National Hispanic
			 Scientist of the Year Award;
		Whereas Dr. Villa-Komaroff is an internationally
			 recognized molecular biologist who is deeply committed to the recruitment and
			 retention of minorities in science;
		Whereas Dr. Villa-Komaroff currently serves as Chief
			 Executive Officer of Cytonome, Inc., a company building the first optical cell
			 sorter capable of supporting rapid, sterile sorting of human cells for
			 therapeutic use; and
		Whereas Dr. Villa-Komaroff was a key member of the
			 research team that first demonstrated that bacterial cells produce insulin and
			 her varied and active professional life includes research positions at the
			 Massachusetts Institute of Technology, Harvard University, and the University
			 of Massachusetts Medical Center: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes
			 efforts to educate, support, and provide hope for the Hispanic community,
			 including efforts—
				(A)to honor
			 outstanding Hispanic scientists in the United States at the annual National
			 Hispanic Scientist of the Year Gala; and
				(B)to motivate
			 Hispanic youth to study science through Meet the Hispanic Scientist
			 Day, an opportunity for Hispanic youth to meet the honoree of the
			 National Hispanic Scientist of the Year Award; and
				(2)congratulates the
			 2008 National Hispanic Scientist of the Year designated by the Museum of
			 Science and Industry, for ongoing dedication to improving the quality of, and
			 access to, science and engineering research and education.
			
